Case 2:16-cv-14347-MAG-DRG ECF No. 62-1 filed 03/16/20       PageID.430   Page 1 of 4




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
 RENELL REED-FARMER,

      Plaintiff,                             Case No.: 2:16-cv-14347-AC-DRG
                                             Hon. Avern Cohn
 v.                                          Mag. Judge David R. Grand

 EQUITYEXPERTS.ORG, LLC,

      Defendant.

 DEFENDANT EQUITYEXPERTS.ORG, LLC’S OFFER OF JUDGEMENT
                 DIRECTED TO PLAINTIFF

       Pursuant to Fed. R. Civ. P. 68, Defendant EQUITYEXPERTS.ORG, LLC

 hereby serves an offer to allow judgment to be taken against it and in favor of

 Plaintiff, Renell Reed Farmer as follows:

       1.     EQUITYEXPERTS.ORG, LLC makes this Offer of Judgment as to

 all claims brought against EQUITYEXPERTS.ORG, LLC and any of its agents or

 assignees as set forth in Plaintiff’s Complaint and any amendments thereto.

       2.     This Offer is being made to Plaintiff only.

       3.     Defendant EQUITYEXPERTS.ORG, LLC, hereby offers to stipulate

 to entry of judgment in the amount of Two Thousand Dollars and Zero Cents



                                          1
Case 2:16-cv-14347-MAG-DRG ECF No. 62-1 filed 03/16/20                PageID.431    Page 2 of 4




 ($2,000.00)        to   satisfy    Plaintiff’s     entire    claim     against    Defendant

 EQUITYEXPERTS.ORG,                LLC,   as       to   all    claims     brought     against

 EQUITYEXPERTS.ORG, LLC and any of its agents or assignees as set forth in

 Plaintiff’s Complaint and any amendments thereto, including all claims for interest,

 costs, and attorney fees.

        4.     This Offer is made solely for the purposes specified in Fed. R. Civ. P.

 68 and is not an admission of liability by EQUITYEXPERTS.ORG, LLC and any

 of its agents or assignees.

        5.     In accordance with Rule 68, if this Offer is not accepted by Plaintiff

 within fourteen (14) days after service of this Offer, the Offer shall be deemed

 withdrawn and evidence of this Offer will be inadmissible except in any

 proceeding to recover costs. If this Offer is not accepted by Plaintiff and the

 judgment finally obtained by Plaintiff is not more favorable than this Offer,

 Plaintiff must pay their costs and attorney's fees incurred after service of this Offer,

 as well as EQUITYEXPERTS.ORG, LLC's costs as allowed by the rules of this

 District.


                                               2
Case 2:16-cv-14347-MAG-DRG ECF No. 62-1 filed 03/16/20        PageID.432    Page 3 of 4




       WHEREFORE, this offer of judgement is made for the purposes

 specified in F.R.C.P. 68 and shall not be construed as either an admission that

 Defendant EQUITYEXPERTS.ORG, LLC and any of its agents or assignees, is

 liable in this action, nor shall it be construed to operate to extinguish or diminish

 the Debt underlying this action, or as an admission that Plaintiff has suffered any

 damages. This offer of judgement is intended to resolve all of Plaintiff’s claims in

 this action against Defendant EQUITYEXPERTS.ORG, LLC and any of its agents

 or assignees, including but not limited to all claims for damages, costs,

 attorney fees, litigation expenses, and interest.

 Accepted: _______________________

 Date: ________________




 Dated: October 31, 2019                 Respectfully submitted,
                                         /s/ Katrina M. DeMarte
                                         KATRINA M. DEMARTE (MI Bar No.
                                         P81476; CO Bar No. 43135)
                                         DEMARTE LAW, PLLC
                                         Attorney for EquityExperts.org, LLC
                                         39555 Orchard Hill Place Suite 600; PMB
                                         6338

                                            3
Case 2:16-cv-14347-MAG-DRG ECF No. 62-1 filed 03/16/20       PageID.433   Page 4 of 4




                                       Novi, MI 48375
                                       Telephone: (313) 590-7047
                                       katrina@demartelaw.com


                          CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing instrument was served
 upon the attorneys of record of all parties to the above cause, via electronic mail
 the same to them at their respective addresses as disclosed by the pleadings herein
 on October 31, 2019.

                                       /s/ Katrina M. DeMarte, Esq.




                                         4
